DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Vacating Previous Office Action
	The final Office action mailed 03/18/2022 is vacated and replaced with the current final Office action.

Claim Status
The amendment of 12/29/2021 has been entered. Claims 1-6, 9-19, and 22-26 are pending in this US patent application. Claims 14-19 and 22-24 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/13/2020.
Claims 1-6, 9-13, and 25-26 are currently under examination and were examined on their merits.

Withdrawn Objections/Rejections
	All rejections of the claims under 35 U.S.C. 103 as set forth in the previous Office action are withdrawn in light of the amendment of 12/29/2021, which amended the claims to narrow the size range of the carbon nanoparticles and to state that the nanoparticles have particular reduced toxicity properties. Applicant’s argument in the remarks of 12/29/2021 that the previously cited references do not teach these limitations has been found persuasive.


Claim Interpretation
	Claim 25 recites a kit comprising a container containing carbon nanoparticles with larvicidal bacteria attached, along with instructions for suspending the cells in a liquid medium. MPEP § 2111.05 states that, if a limitation is directed to printed matter, the Examiner must determine if the matter is functionally or structurally related to the associated physical substrate. If a new and unobvious functional relationship between the printed matter and the substrate does not exist, USPTO personnel need not give patentable weight to printed matter. Where the printed matter and product do not depend upon each other, no functional relationship exists. MPEP § 2111.05(I)(B) specifically cites a kit containing a set of chemicals and a printed set of instructions for using the chemicals as an instance in which the instructions are not related to the particular set of chemicals and no functional relationship exists. As such, any prior art that recites a container comprising the claimed carbon nanoparticles with attached larvicidal bacteria as recited in instant claim 25 will be interpreted to read on the entirety of claim 25.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9-13, and 25-26 are newly rejected as necessitated by amendment under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The response of 12/29/2021 amended claim 1 to recite a size range of 200-500 nm for the nanoparticles, a median size of 310 nm for the nanoparticles, and that the nanoparticles have reduced environmental toxicity compared to that of monosaccharide-derived, hydrothermally-generated carbon nanoparticles in the presence of an acid or an alkali. The size range and median size limitations of amended claim 1 are repeated in amended claim 26. The original disclosure references a size range for the nanoparticles of 100-700 nm but does not disclose a 200-500 nm size range. The median size of the nanoparticles and the environmental toxicity of the nanoparticles are not referenced at all in the original disclosure. As such, claims 1 and 26 recite new matter.

Because claims 2-6, 9-13, and 25-26 depend from claim 1, these claims necessarily also incorporate the new matter recited in claim 1. As such, claims 1-6, 9-13, and 25-26 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement because of the recitation of new matter.

Response to Arguments
In addition to the persuasive arguments in the remarks of 12/29/2021, Applicant also submitted the Declaration of Andrei Stanishevsky, filed 12/29/2021. Declarant discusses the properties of various types of carbon nanoparticles that are not discussed in the instant claims (Declaration filed 12/29/2021, page 2, paragraph 3), and so these arguments and references are not relevant to the claims as currently drafted. Declarant states that hydrothermally prepared carbonaceous particles are spherical and typically fall within a particular size range and that sugar-derived carbonaceous particles have particular surface properties (Declaration filed 12/29/2021, page 3, paragraph 3), which are not relevant to the rejections currently of record and appear to be different in terms of size than the properties recited in the claims of 12/29/2021. Declarant states that it is commonly understood by those of skill in the field of hydrothermically-derived carbon nanoparticles that such nanoparticles have an amorphous core surrounded by a shell that includes a plurality of -OH groups (Declaration filed 12/29/2021, page 3, paragraph 4). The Examiner notes that this understanding does not amount to a specific definition in the instant claims as to which portions of the nanoparticle constitute the “shell” and which constitute the “core”: where does the claimed “shell” end and the claimed “core” begin? As such, the Examiner has maintained the rejections presented above.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                             
05/02/2022